Citation Nr: 0336196	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


REMAND

The veteran had active service from November 1984 to November 
1987, from February to March 1991, from July 1991 to May 
1992, and from May to September 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which continued the 20 percent rating for a 
low back disorder.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The VCAA was already in effect at the time of the December 
2001 rating decision and the May 2002 statement of the case 
(SOC), but neither of these documents mentioned the VCAA, nor 
was the veteran notified of the existence or meaning of this 
statute.  Moreover, 38 C.F.R. § 3.159(b)(1) (2003) recently 
was invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
The offending language in the regulation suggested that an 
appellant must respond to a VCAA notice within 30 days.  
But the provision of the VCAA codified at 38 U.S.C.A. 
§ 5301(a) requires that the appellant be provided a year to 
respond.  This case must therefore be remanded to the RO to 
give the veteran proper notice and sufficient time to 
respond, as well as for additional actions in accordance with 
the VCAA.

In addition, the veteran's low back disorder is rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, for lumbosacral 
strain.  The rating criteria for evaluating service-connected 
disabilities of the spine, including DC 5295, were recently 
amended effective September 26, 2003.  However, the RO has 
not had an opportunity to address the rating criteria as 
revised on September 26, 2003, since its decision and SOC 
were issued before this date.  As to the whether the old or 
new criteria should be applied for the period beginning 
September 26, 2003, the question of such retroactive 
application of regulations was comprehensively addressed in a 
recently issued opinion of VA's General Counsel, VAOPGCPREC 
7-2003, concerning the application of the VCAA to claims 
pending on the date of its enactment, and the RO should make 
its determination in light of this opinion.

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than Intervertebral Disc 
Syndrome (IVDS), focused on subjective factors such as 
whether any ankylosis was in a favorable or unfavorable 
position (formerly DCs 5286 through 5289) and whether the 
degree of limitation of motion was mild, moderate or severe 
(formerly DCs 5290 through 5292), except that other factors 
were taken into consideration for residuals of a vertebral 
fracture (formerly DC 5285) and sacro-iliac injury and 
weakness and lumbosacral strains (formerly DCs 5294 and 
5295).  The Diagnostic Codes for rating spinal disorders were 
also renumbered, including renumbering the Diagnostic Code 
relating to lumbosacral strain, DC 5295, as DC 5237.



The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompasses 
and takes into account those symptoms and removes any 
requirement that there be any of these symptoms to assign any 
evaluation.  68 Fed. Reg. 51454 (August 27, 2003).

The spinal rating criteria revised on September 26, 2003, 
also provide for assigning an evaluation based on limitation 
of motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment, either favorable or unfavorable 
ankylosis, or with respect to the entire spine if there is 
loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  

It further deserves mentioning that the spinal rating 
criteria revised on September 26, 2003, and the supplementary 
information in the published regulations indicate that 
examiners should be asked to identify the underlying 
pathologic process so that evaluations can be made under the 
appropriate diagnostic codes for spinal disability.  68 Fed. 
Reg. 51454 - 58, 51455 (Aug. 27, 2003).  

In this case, unfortunately, the RO did not cite or consider 
the revised criteria that became effective September 26, 2003 
(and indeed could not possibly have done this since it issued 
its decision before the changes became effective).  This 
being the case, there is potential prejudice to the veteran 
if the RO does not consider the revised rating criteria in 
the first instance-before the Board makes any decision 
concerning this on appeal.  See generally Bernard v. Brown, 
4 Vet. App. 384 (1993).

In an October 2001 QTC examination report, the examiner noted 
that an MRI was performed on the veteran's lumbar spine at 
the Boston VA Medical Center (VAMC) in "the late 1990s" and 
that the veteran was told this MRI showed a disc herniation 
of the lumbar spine.  (An X-Ray of the lumbar spine conducted 
in connection with the QTC examination showed no significant 
abnormality).  In its December 2001 rating decision, the RO 
noted, "[a]n MRI reportedly showed a disc herniation at L5-
S1," but the results of the late 1990s MRI do not appear in 
the claims file.  So this evidence must be obtained.

Another VA examination also is needed to address the revised 
rating criteria and to consider the additional evidence 
obtained on remand, including the results of the MRI alluded 
to above.  The revised criteria for rating spinal disorders, 
other than IVDS, provide, in part, that evaluations may be 
based on limitation of the combined range of motion of the 
particular spinal segment and, at Note 2, set forth maximum 
ranges of motion with the exception that a lesser degree of 
motion may be considered normal under the circumstances set 
forth in Note 3, and, in Note 4, that range of motion should 
be measured to the nearest five (5) degrees.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
and any other applicable legal precedent.

2.  Obtain the results of the late 1990s 
Boston VAMC MRI referred to in the QTC 
medical examination report and noted in 
the December 2001 RO decision, as well as 
any VA outpatient treatment records since 
October 1997.



3.  Also ask the veteran to provide 
information (names, dates, addresses, 
etc.) for any relevant treatment and 
diagnoses that he has received from 
private medical facilities relative to 
his spine, especially his low back 
disorder.  Ask that he complete and 
return the appropriate releases (VA Form 
21-4142) so the RO can obtain his medical 
records from any private care provider 
indicated.

4.  After all additional evidence is 
obtained, schedule the veteran for a VA 
orthopedic examination to assess the 
severity of his service-connected low 
back disorder. 

The claims folder is to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (measured to the nearest five 
degrees, with normal range of motion 
specified too), and the examiner should 
review the results of any testing prior 
to completion of the examination report.  

The examiner should identify the 
underlying pathologic process.  

The examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  
The examiner should express an opinion as 
to whether pain, whether radiating or 
not, significantly limits functional 
ability during flare-ups or 
when the affected portion of the back is 
used repeatedly over a period of time 
(prolonged use).  This determination also 
should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use during 
flare-ups.  

The examiner should determine whether 
there is limitation of motion in all 
planes of motion, measured to the nearest 
five (5) degrees and, if less that the 
maximum ranges of motion specified in 
Note 2 to the General Rating Formula for 
Diseases and Injuries of the Spine, at 
38 C.F.R. § 4.71a, whether the ranges of 
motion found are normal and, if so, the 
examination must set forth an explanation 
of the reasons for such assessment.  

Also, the examiner should determine 
whether there is any ankylosis and, if 
so, whether it is favorable or 
unfavorable, and whether there is any 
muscle spasm, guarding, or localized 
tenderness causing abnormality of gait or 
spinal contour.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report should 
include the questions to which answers 
are provided.

5.  Then readjudicate the claim in light 
of the results of the new VA examination, 
any other evidence obtained, and 
VAOGCPREC 07-2003 concerning the 
application of the VCAA to claims pending 
on the date of its enactment.  The RO 
should determine whether the veteran has 
IVDS of the lumbosacral spine and, if so, 
adjudicate whether it is part and parcel 
of his service-connected low back 
disorder for rating purposes.  If so, 
consideration should be given to the 
revised criteria for the evaluation of 
IVDS.  If the benefit sought on appeal 
remains denied, prepare a supplemental 
SOC (SSOC) and send it to the veteran and 
his representative.  Also give them time 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


